EXHIBIT 10.41

 



[trtc_ex1041img2.jpg]

 

Fidelity National Title Company

555 S. Flower Street, Suite 4420, Los Angeles, CA 90071

Phone: (213) 452-7100 · Fax:



 

ADDITION AND/OR AMENDMENT TO ESCROW INSTRUCTIONS

 



To:

 

Fidelity National Title Company

Date:

 

December 6, 2017

Escrow No.:

 

30002753002JA

Property Address:

 

620 East Dyer Street, Santa Ana, CA 92705



 

The Instructions in this escrow are hereby modified, amended and/or supplemented
in the following particulars only:

 

Subject to acceptance hereof by the Seller and Assignee, the Buyer hereby
assigns 620 Dyer LLC, a California limited liability company the following:

 

1. All interest in and to, and all right to acquire title to, the property which
is the subject of this escrow.

2. All funds now on deposit to the account of the undersigned in this escrow.

 

You are instructed to accept all further instructions in this escrow from said
Assignee as "New Buyer". No consideration is to be paid to the undersigned Buyer
through this escrow for or on account of this Assignment. The undersigned Buyer,
Seller and Assignee (as "New Buyer") agree, with respect to the Escrow
Instructions dated October 18, 2017, as follows:

 

A. Seller releases original Buyer from all claims and demands against Buyer with
respect to the Escrow Instructions, and agrees with Assignee to be bound by the
terms of the Escrow Instructions in all respects, as if Assignee was originally
named therein as a party in place of Buyer.

B. Assignee agrees to perform in accordance with the Escrow Instructions and to
be bound by all the terms thereof, in all respects, as if he/she were the
original party to the Escrow Instructions in place of Buyer.

 

All other terms and conditions remain the same.

 



ASSIGNOR:

 

Modernize, Inc.,

a California corporation

 

ASSIGNEE:

 

620 Dyer LLC,

a California limited liability company

 

 

         

By:

 

By:

/s/ Derek Peterson  

 

 

 

 

 

 

Name:

 

Name:

Derek Peterson  

 

 

 

 

 

 

Title:

 

Title:

CEO  



 



 

1


   



 



SELLER:

 

620 E. DYER, LLC,

a California limited liability company

      By:

 

 

 

Name:

 

 

 

 

Title:  



 

 



2



 